ORDER
This is a divorce proceeding, and on November 6,1981, the petitioner appeared before us to show cause why his appeal from the Family Court’s dismissal of his divorce petition should not be summarily dismissed on the basis that the trial justice’s finding that the petitioner had condoned his wife’s alleged misconduct was warranted by the evidence. See Castelli v. Castelli, 82 R.I. 232, 107 A.2d 284 (1954).
After consideration of the record and arguments of counsel, we are of the belief that no cause has been shown. Consequently, the petitioner’s appeal is denied and dismissed, and the decree appealed from is affirmed.